               Case 2:17-cr-00097-TLN Document 95 Filed 08/24/20 Page 1 of 3


 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811-1767
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Myron Armstrong
 7                               UNITED STATES DISTRICT COURT
 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                       )   Case No.: 2:17-CR-097-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )
                                                     )
13   MYRON ARMSTRONG,                                )   DATE: August 27, 2020
                                                     )   TIME: 9:30 a.m.
14                  Defendant                        )
                                                         JUDGE: Hon. Troy Nunley
                                                     )
15                                                   )
                                                     )
16                                                   )
17
                                         FACTUAL SUMMARY
18
            Counsel for the Defendant needs additional time for ongoing investigation, to obtain
19
     additional information from the Defendant, and for further case preparation. With the Covid-19
20
     pandemic, the restrictions on visits at the jail, and my otherwise extremely limited access to
21
     obtaining needed information from Mr. Armstrong, I have not been able to accomplish much by
22
     way of organization or preparation in the last two months.
23
            Therefore, it is requested that the Status Conference set for August 27, 2020 be continued
24
     to November 12, 2020 at 9:30 a.m.. I have spoken to the prosecuting AUSA, James Conolly,
25




                                                     -1-
                Case 2:17-cr-00097-TLN Document 95 Filed 08/24/20 Page 2 of 3


 1   who has no opposition to this request. In fact, he has agreed that I may sign his name to this
 2   request.
 3                                            STIPULATION
 4          Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
 5   counsel, hereby stipulate and agree and request the Court to re-set the date for the Status
 6   Conference to November 12, 2020 at 9:30 a.m.. The parties further stipulate that time may be
 7   excluded from the Speedy Trial Act calculation from the date of August 27, 2020, the original
 8   date set for the Status Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4,
 9   and General Order 618, issued on May 13, 2020 in order to give Counsel for the Defendant
10   reasonable time to prepare. Undersigned counsel agrees that the ends of justice served by
11   ordering this continuance outweighs the best interest of the public and this defendant’s right to a
12   speedy indictment or trial, and merits this exclusion of time.
13   IT IS SO STIPULATED.
14   DATED:         August 21, 2020                        McGregor Scott
                                                           United States Attorney
15
                                                   by      /s/ James Conolly by Jan Karowsky
16
                                                           with Mr. Conolly’s permission
17
                                                           James Conolly
18                                                         Assistant U.S. Attorney
                                                           by Jan David Karowsky
19

20   DATED:         August 21, 2020                        JAN DAVID KAROWSKY
                                                           Attorney at Law
21                                                         A Professional Corporation
22
                                                   by      /s/ Jan Karowsky
23
                                                           JAN DAVID KAROWSKY
24                                                         Attorney for Defendant
                                                           Myron Armstrong
25




                                                     -2-
              Case 2:17-cr-00097-TLN Document 95 Filed 08/24/20 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3   Dated: August 21, 2020
                                                  Troy L. Nunley
 4                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           -3-
